 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE G. CHOATE,                                1:19-cv-00473-LJO-SKO (PC)

12                       Plaintiff,                    ORDER DIRECTING CLERK OF
                                                       COURT TO SEND PLAINTIFF FIRST
13            v.                                       INFORMATIONAL ORDER

14    KINGS COUNTY SHERIFF, et al.,                    (Docs. 3, 13)

15                       Defendants.
16

17          On November 20, 2019, Plaintiff George G. Choate filed a letter with the Court. (Doc.

18   13.) In the letter, Plaintiff asks how to obtain a lawyer, among other questions, and states that he

19   lost the “response paperwork that was sent to [him] after [he] filed the lawsuit.” (Id.)

20          As an initial matter, the Court generally disregards or strikes letters to the Court. (See

21   Doc. 3 at 2.) If Plaintiff seeks an order from the Court, he must file a motion, not a letter. See Fed.

22   R. Civ. P. 7(b). In addition, the Court cannot provide legal advice to a party. Hastings v. Gipson,

23   No. 1:14-cv-01271-LJO-EPG (HC), 2016 WL 4943976, at *2 (E.D. Cal. 2016). To the extent that

24   Plaintiff seeks legal advice or materials, the Court DENIES the request.

25          Second, plaintiffs do not have a constitutional right to appointed counsel in section 1983

26   actions. Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997). However, in “exceptional

27   circumstances,” the Court may request the voluntary assistance of counsel. Id. at 1525. The Court

28   declines to do so here, absent a showing by motion of exceptional circumstances.
 1            Finally, the Court assumes that, by “response paperwork sent … after [he] filed the

 2   lawsuit,” Plaintiff means the First Informational Order in Prisoner/Civil Detainee Civil Rights

 3   Case, (Doc. 3). To the extent that Plaintiff seeks a second copy of the order, the Court DIRECTS

 4   the Clerk’s Office to send Plaintiff a copy, (Doc. 3).

 5            As set forth above, if Plaintiff makes future requests of the Court, he must file a motion

 6   pursuant to Federal Rule of Civil Procedure 7.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     December 2, 2019                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
